801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Federico J. HEADLEY, Plaintiff-Appellant,v.David A. GARRAGHTY, Warden;  Ed Wright, Assistant Warden;Michael C. Samberg, Waden;  Allyn R. Sielaff,Director;  Defendants-Appellees.
No. 86-6602.
United States Court of Appeals, Fourth Circuit.
Submitted July 8, 1986.Decided Sept. 12, 1986.

Federico J. Headley, appellant pro se.
E.D.Va.
AFFIRMED.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Federico J. Headley appeals the district court order dismissing his 42 U.S.C. Sec. 1983 claim for failure to demonstrate exhaustion of administrative remedies.  Acting pursuant to 42 U.S.C. Sec. 1997, the United States magistrate continued proceedings for 90 days to permit Headley to submit information to the court to demonstrate that he had exhausted his administrative remedies.  The magistrate directed Headley to file a statement regarding exhaustion within 100 days, and warned that failure to report on exhaustion within 100 days could result in dismissal pursuant to Fed.  R.  Civ.  P. 41(b).  The district court dismissed the case upon expiration of the 100-day period because Headley did not comply with the magistrate's order.


2
The district court could properly require that Headley demonstrate exhaustion of administrative remedies under 42 U.S.C. Sec.   1997.  The court's dismissal without prejudice of Headley's complaint, when Headley failed to comply with its order, was not an abuse of discretion.


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


4
AFFIRMED.